Resettled order appealed from unanimously affirmed, with $20 costs and disbursements to the petitioners-respondents. The evidence reveals an integrated pattern of assigning, without regard to appropriate Civil Service Law and regulations, a considerable number of persons holding the title of Supervisor of Park Operations and two others to the performance of duties clearly beyond the scope of the duties and responsibilities attaching to their respective civil service titles. Concur — Botein, P. J., Breitel, Rabin, M. • M. Frank and McNally, JJ. [5 Misc 2d 753.]